Citation Nr: 0936046	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, evaluated as 10 percent disabling for 
arthritis/limitation of flexion and 20 percent disabling for 
instability, prior to May 22, 2009.

2.  Entitlement to an increased rating for a right knee 
disability, evaluated as 10 percent disabling for 
arthritis/limitation of flexion, 20 percent disabling for 
instability and 20 percent disabling for arthritis/loss of 
extension, from May 22, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to 
July 1946, including combat service as a pilot in 
Mediterranean Theater of Operations during World War II.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida regional office (RO) of the Department of 
Veterans Affairs (VA) that granted a 20 percent rating for 
the instability associated with the Veteran's service-
connected right knee osteoarthritis.
In a June 2005 rating decision, the RO awarded a separate 10 
percent disability evaluation for limitation of flexion of 
the right knee.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge during a July 2007 hearing at the RO.  A copy of 
the hearing transcript is associated with the claims files.

In February 2008, the Board remanded the Veteran's claim to 
the RO for further development.

Then, in a July 2009 rating decision, the RO granted service 
connection for severe tricompartmental degenerative arthritis 
of the right knee with limitation of extension that was 
assigned a separate 20 percent disability rating, effective 
May 22, 2009.

In his July 2007 written statement, the Veteran requested to 
be considered unemployable for VA dental treatment purposes 
and states that he injured his left foot as a result of 
adapting to his right knee disability.  These statements can 
be construed as informal claims for service connection and 
the matters are referred to the RO for clarification and 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 22, 2009, the objective and probative 
medical evidence of record demonstrates that the Veteran's 
service-connected right knee disability was manifested by 
range of knee motion from zero to 100 degrees with 
instability, crepitus and subjective reports of pain; without 
objective findings of excess fatigability, weakness or 
incoordination.

3.  From May 22, 2009, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected right knee disability is manifested by range of 
knee motion from 15 to 95 degrees, with subjective reports of 
pain; without objective findings of instability, dislocation, 
excess fatigability, weakness or incoordination.


CONCLUSIONS OF LAW

1.  Prior to May 22, 2009, the schedular criteria for a 
rating in excess of 10 percent for right knee 
arthritis/limitation of flexion and in excess of 20 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Codes (DCs) 
5003, 5010-5260, 5010-5261, 5257 (2009).

2.  From May 22, 2009, the schedular criteria for a rating in 
excess of 10 percent for right knee arthritis/limitation of 
flexion, 20 percent for right knee instability, and 20 
percent for arthritis/loss of extension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.27, 4.71a, DCs 5003, 5010-5260, 5010-5261, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

In this case, the RO provided VCAA notice to the Veteran in 
March 2004 and February 2008 letters.  These letters notified 
the Veteran of what evidence was required to substantiate his 
claim for an increased disability rating for his right knee 
condition.  They also informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  Finally, the letters notified 
the Veteran that he may submit any evidence that his service 
connected disability increased in severity.  The letters met 
the duty to notify the Veteran in accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the preadjudication March 2004 letter.  The 
remaining elements of proper Dingess notice were provided in 
a May 2007 letter, after initial adjudication of the 
Veteran's claim.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini.  The timing deficiency was cured by 
readjudication of the claim in July 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  A March 2009 letter 
provided notice consistent with the Court's holding in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008) vacated and 
remanded sub nom Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009). 

A December 2004 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment or describe additional disablement caused by the 
Veteran's disability.  It also notified the Veteran that VA 
would assist him in obtaining his employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  The Veteran was provided with this 
notice after the initial adjudication of his claim in his 
July 2004 rating decision.  This timing deficiency was cured 
by the readjudication of the Veteran's claim in the June 2005 
DRO decision.  Mayfield, supra.

In addition, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the Veteran's right knee increased rating 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran 
or to have any effect on the matters decided on appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA and private treatment records 
were obtained and he was afforded two VA orthopedic 
examinations in April 2004 and May 2009.

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.	Pertinent Regulations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Board attempts to determine the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The Veteran's service-connected right knee disability is 
currently rated under DC 5257 for instability; under DC 5010-
5261 for degenerative arthritis with severe limitation of 
extension; and under DC 5010-5260 for limitation of flexion.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  DC 5010 is applicable to ratings for traumatic 
arthritis while DCs 5260 and 5261 are applicable to knee 
impairment ratings involving limitation of flexion and 
extension.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis that is established by X- ray 
findings, will be rated based on limitation of motion of the 
specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Normal range of motion in a knee joint is 0 degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of extension of a leg warrants a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees, and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Limitation of flexion of a leg warrants a 10 percent 
evaluation when knee flexion is limited to 45 degrees, a 20 
percent evaluation is warranted when knee flexion is limited 
to 30 degrees; and a 30 percent evaluation is assigned when 
knee flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

VA's General Counsel has held that separate ratings are also 
available for limitation of flexion and limitation of 
extension under DC 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

In a separate precedent opinion, the VA General Counsel held 
that separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, 
under DC 5257, impairment of the knee, manifested by 
recurrent subluxation or lateral instability, will be rated 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   
A.	Legal Analysis

The Veteran sustained a gunshot wound to his right knee while 
serving in Corsica in 1944.  An August 2003 rating decision 
granted service connection and a 10 percent disability rating 
for right knee osteoarthritis under DC 5311-5257 (Diagnostic 
Code 5311 provides evaluations for disability of Muscle Group 
XI).  

In January 2004, the RO received the Veteran's claim for an 
increased rating for his right knee disability.  The July 
2004 rating decision granted a 20 percent disability rating 
under DC 5311-5257 for right knee instability.  In the June 
2005 rating decision, the RO awarded a separate 10 percent 
rating under DC 5010-5260 for right knee osteoarthritis with 
limitation of flexion.  The recent July 2009 rating decision 
assigned a 20 percent rating under DC 5010-5261 for right 
knee severe tricompartmental arthritis with limitation of 
extension, effective from May 22, 2009.

VA and private treatment records, dated from 2003 to 2008, 
reflect the Veteran's complaints of right knee pain.

During an April 2004 VA orthopedic examination, the Veteran, 
who was 84 years old, reported that his right knee condition 
progressively worsened since service and that outside 
activities were restricted a wheelchair due to severe right 
knee pain.  The Veteran complained of clinical deformity, 
limited range of motion, swelling, pain, popping, clicking, 
and giving way.  He wore a cage brace on his right knee, 
ambulated with a cane in his left hand, and demonstrated a 
significant antalgic gait.  Physical examination revealed an 
eight degree varus deformity of the right knee, effusion, and 
range of knee motion was from zero to 100 degrees.  Moderate 
patellofemoral crepitus with terminal extension, pain on 
palpitation over the mediolateral joint line space, medial 
collateral laxity and anterior drawer laxity were also noted.  
An accompanying right knee X-ray revealed severe narrowing of 
the mediolateral joint line space and patellofemoral joint 
without an acute fracture, resulting in an impression of 
severe right knee tricompartmental osteoarthritis.  The 
examiner noted that the Veteran's pulmonary conditions 
prevented him from being placed on a treadmill for repetitive 
motion testing, and that he was in need of a total right knee 
arthroplasty.

An April 2006 signed statement from M. J., M.D., an 
orthopedist, is to the effect that he treated the Veteran for 
severe right knee degenerative arthritis.  This condition 
made it difficult for the Veteran to ambulate, lift heavy 
objects or stand for long periods of time.  The physician 
indicated that the Veteran's condition could be surgically 
corrected with a total knee arthroplasty but this surgery 
presented significant risk due to his age and medical 
history.

A July 2007 signed statement from L. W., M.D., an internist, 
indicates that the Veteran suffered from extreme pain when 
walking and had to use a power wheelchair or electric scooter 
to get around.  The Veteran had marked knee pain, deformity 
of the knees, and numbness in the lower extremities, and was 
advised to undergo a knee replacement.

The Veteran reported in a July 2007 written statement that 
his right knee condition interfered with his activities of 
daily living as he was unable to put on his pants or shoes 
without sitting down.  He had difficulty showering, rising 
from a seated position, and using stairs.  His right knee 
condition caused him to transfer his weight to his left side 
and resulted in left knee pain.

During his July 2007 Board hearing, the Veteran testified 
that he was advised that he was unable to undergo the 
recommended knee replacement due to his health and age.  He 
received knee injections and took prescribed pain medication 
without relief from his severe knee pain.  He was given a 
wheelchair by the VA, was unable to climb the stairs in his 
home, and was unable to walk more than half a block.  He did 
not receive any current treatment for his right knee 
condition outside of prescribed pain medication as there was 
no effective treatment for his condition.

A May 2009 VA orthopedic examination report reflects the 
Veteran's reports of chronic right knee pain, stiffness, 
weakness, incoordination, effusion and weekly locking 
episodes.  The examiner noted that the Veteran's gait was 
antalgic and that he had poor propulsion.  Physical 
examination revealed a right knee deformity, subpatellar 
tenderness, pain, weakness, abnormal motion and guarding of 
movement, with locking.  Instability and dislocation were not 
found on examination.  Right knee range of motion was from 15 
to 95 degrees, "with extension limited by 15 degrees."  
There was no objective evidence of pain or other additional 
limitations on repetitive motion.  An accompanying right knee 
X-ray revealed severe tricompartmental degenerative 
arthritis.  The examiner noted that the Veteran's symptoms 
were severe.

Upon review of the probative and objective medical evidence, 
the Board finds that a disability rating in excess of 10 
percent under DC 5260 for limitation of flexion is not 
warranted for any period during the course of this appeal.  A 
disability rating in excess of 10 percent under DC 5260 
requires flexion limited to 30 degrees but the Veteran's 
right knee flexion was noted to be 95 and 100 degrees during 
his April 2004 and May 2009 VA examinations, respectively.  
Additional loss of motion due to pain, fatigue, weakness or 
lack of endurance following repetitive movement was not found 
during the May 2009 VA examination, and was not reported by 
the April 2004 examiner.  There is no indication that the 
Veteran's subjective report of right knee pain has caused 
functional loss sufficient to warrant a higher rating.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, supra.  Accordingly, a 
higher disability rating under DC 5260 is not warranted.

Nor is a rating in excess of 20 percent under DC 5257 for 
instability shown to be warranted by the probative medical 
evidence of record at any time during the appeal period.  A 
disability rating in excess of 20 percent under DC 5257 
requires severe recurrent subluxation (partial dislocation) 
or lateral instability.  Although the April 2004 VA examiner 
found right knee laxity and noted that the Veteran wore a 
cage brace and ambulated with a cane, that could be 
interpreted as knee instability, neither severe recurrent 
subluxation nor lateral instability were reported by the May 
2009 VA examiner.  There is no other competent medical 
evidence establishing severe recurrent subluxation or lateral 
instability.  The Board therefore finds that the 
preponderance of the probative and competent medical evidence 
of record is against a higher disability rating under DC 5257 
and is not warranted during any period under appeal.

Finally, the Board concludes that a disability rating in 
excess of 20 percent under DC 5261 for limitation of 
extension is not warranted either prior to or from May 22, 
2009.  Such a disability rating requires extension to be 
limited to 20 degrees; however, while the May 2009 VA 
examiner noted that the Veteran's extension was limited to 15 
degrees, the April 2004 VA examiner reported findings of full 
extension.  Additional loss of motion due to pain, fatigue, 
weakness or lack of endurance following repetitive movement 
was not found during the May 2009 VA examination and was not 
reported during the April 2004 examination.  There is no 
indication that the Veteran's subjective reports of right 
knee pain have caused functional loss sufficient to warrant a 
higher rating.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  
Accordingly, a higher disability rating under DC 5261 is not 
warranted.

In sum the preponderance of the objective and probative 
medical evidence of record is against the Veteran's claim for 
a rating in excess of 10 percent for limitation of right knee 
flexion and 20 percent for instability, prior to May 22, 
2009; and in excess of 10 percent for right knee flexion, 20 
percent for instability, and 20 percent for arthritis with 
loss of extension from May 22, 2009.  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, the Board considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The Veteran has not required frequent 
hospitalization for his service connected right knee 
disability, and the manifestations of such are consistent 
with the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

A disability rating in excess of 10 percent for right knee 
arthritis with limitation of flexion and 20 percent for right 
knee instability prior to May 21, 2009 is denied.

A disability rating in excess of 10 percent for right knee 
arthritis with limitation of flexion, 20 percent for right 
knee instability, and 20 percent for right knee limitation of 
extension from May 22, 2009 is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


